DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 and 12 have been considered but are moot because the new ground of rejection does not rely on how any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues on page 10 of the REMARKS, “In this regard, assuming, arguendo, that one of ordinary skill in the art would be motivated to modify Park in view of Togashi, the modification would also include the through hole electrodes 25 and 26 of Togashi, when one of ordinary skill in the art had considered Togashi as a whole including including portions that would lead away from the claimed invention. Therefore, a prima facie case of obviousness does not exist. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). Togashi, similar to Ishikawa, does not recognize that the ratio of T/L is a result effective parameter. As noted above, the claimed range of T/L shows unexpected results. For this additional reason, a prima facie case of obviousness does not exist.”  The Office respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 the modification would also include the through hole electrodes 25 and 26 of Togashi”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).


Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5, 8, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Claims 5 and 8 states: “wherein the ceramic chip has no via hole, no via, or no slit connecting the upper and lower surfaces”
As seen by Applicant’s Specification, [0030-0040], the Applicant describes the ceramic chip structure, however the Applicant does not provide any specific limitations to the lacking or abstaining of vias or holes in the chip.  Thus, the Applicant’s Specification does not explicitly disclose a structure that has no via hole, no via, or no slit connecting the upper and lower surfaces.  In other words, the disclosure does not explicitly teach the negative limitation of “no via hole, no via, or no slit connecting the upper and lower surfaces”.  See MPEP 2173.05(i) stating that any negative limitation or exclusionary proviso must have basis in the original disclosure.
Claims 9 and 10 are rejected due to dependency from independent claim 8.

Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 3 recites the limitation "the" in “wherein the first and second terminal electrodes each include a double layer”.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 3 also contain the following informalities: Claims 1 and 3 state “a plating layers” which has a grammatical error.  Appropriate correction is required.
Claims 2 and 4 and 9 recite the limitation “a” in “and extending onto a region of the ceramic chip outside the second terminal electrode” and then again “and extending onto a region of the ceramic chip outside the second terminal electrode”.  This “region” is undefined in the claim language with respect to a structural perimeter or boundary same region or two different regions.  Clarification is required.
Claims 2 and 4 – 11 are rejected due to dependency from independent claims 1 and 3.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5 – 8 and 10 – 12 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0133386 A1) in view of Togashi (US 2004/0066589 A1).


Regarding Claim 1, Park discloses a composite electronic component (Fig 1,4,9,10) comprising a composite body (300) in which a multilayer ceramic capacitor (100; [0051]; “capacitor”, “ceramic”) and a ceramic chip (200; [0091]; “alumina”, “ceramic”; configured with terminals for further connections as seen in Fig 1,9; structure is equivalent to Applicant’s chip; https://www.merriam-webster.com/dictionary/chip “a small usually thin and flat piece (as wood or stone) cut, struck, or flaked off”) are coupled to each other, the multilayer ceramic capacitor including a first ceramic body (110) in which a plurality of dielectric layers (layers of 111 between 121,122; [0064]) and internal electrodes (121,122; [0064]) disposed to face each other with respective dielectric layers (111; [0064]; see Fig 4) interposed therebetween are stacked, and first and second external electrodes (131,132; [0051]) disposed on both end portions of the first ceramic body (110), and the ceramic chip (200) being disposed on a lower portion of the multilayer ceramic capacitor (100) and including a ceramic material ([0091,0097]) containing alumina (Al2O3) ([0091,0097]; “alumina”, “ceramic”), wherein a length of the ceramic chip is longer than  (see Fig 1,10 showing the length of 200 is longer than the length of 100) that of the multilayer ceramic capacitor (100), wherein the first and second terminal electrodes (211,212) each include a double layer structure ([0092-0100]; 211 and 221, 212 and 222) composed of a conductive resin layer (221,222) at an inner portion thereof and a plating layers (211,212) at an outer portion thereof, and wherein the ceramic chip (200) includes first and second terminal electrodes (211,212; [0083]) disposed only on flat (interpreted as smooth and even; as seen in Fig 5, the surfaces are shown as smooth and even) external surfaces (see Fig showing 211 and 
Park does not disclose wherein T/L > 0.22 in which L is a length L of the multilayer ceramic capacitor and T is a thickness of the ceramic chip.
Togashi teaches of a composite electronic component (Fig 1) comprising a composite body (1,20) in which a multilayer ceramic capacitor (1; [0053]; “capacitor”, “ceramic”) and a ceramic chip (20; [0114]; “alumina”, “ceramic”; configured with terminals for further connections as seen in Fig 1; structure is equivalent to Applicant’s chip; https://www.merriam-webster.com/dictionary/chip “a small usually thin and flat piece (as wood or stone) cut, struck, or flaked off”) are coupled to each other, the multilayer ceramic capacitor including a first ceramic body (1) in which a plurality of dielectric layers ([0053-0054]) and internal electrodes (4,5; [0053-0054]) disposed to face each other with respective dielectric layers ([0053-0054]; see Fig 2) interposed therebetween are stacked, and first and second external electrodes (11,12; [0061]) respectively disposed on both end portions of the first ceramic body (1), and the ceramic chip (20) being disposed on a lower portion of the multilayer ceramic capacitor (1) and including a ceramic material ([0114]) containing alumina (Al2O3) ([114]; “alumina”, “ceramic”), wherein T/L ≥ 0.22 (1.0 / 3.2 = 0.3125) in which L ([0109-0110]; “L=3.2 m”; as seen in Fig 1, “L” and “L1” are proportional dimensions and rationally, [0109] has a typographical error and should read L=3.2 mm) is a length L of the multilayer ceramic capacitor (1) and T ([0109-0110]; “T1=1.0 mm”) is a thickness of the ceramic chip, wherein a length of the ceramic chip (see Fig 1 showing L1 is longer than L) is longer than that of the multilayer ceramic capacitor, wherein a width of the ceramic or no slit (as seen in Fig 1 showing no slits in 20) connecting the upper and lower surfaces.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component as disclosed by Park, with the dimensions as taught by Togashi such that wherein T/L ≥ 0.22 in which L is a length L of the multilayer ceramic capacitor and T is a thickness of the ceramic chip as taught by Togashi, in order to provide rigidity, to reduce vibration and noise (Togashi, [0002,0019,0078,0101,0113]) and further since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, in order to reduce vibration and noise (Togashi, [0113]).  In re Aller, 105 USPQ 233 (1955)

Regarding Claim 3, Park discloses a composite electronic component (Fig 1,4,9,10) comprising a composite body (300) in which a multilayer ceramic capacitor (100; [0051]; “capacitor”, “ceramic”) and a ceramic chip (200; [0091]; “alumina”, “ceramic”; configured with terminals for further connections as seen in Fig 1,9; structure is equivalent to Applicant’s chip; https://www.merriam-webster.com/dictionary/chip “a small usually thin and flat piece (as wood or stone) cut, struck, or flaked off”) are coupled to each other, the multilayer ceramic capacitor including a first ceramic body 2O3) ([0091,0097]; “alumina”, “ceramic”), wherein the first and second terminal electrodes (211,212) each include a double layer structure ([0060-0065]; 211 and 221, 212 and 222) composed of a conductive resin layer (221,222) at an inner portion thereof and a plating layers (211,212) at an outer portion thereof, and wherein the ceramic chip (200) includes first and second terminal electrodes (211,212; [0083]) disposed only on flat (interpreted as smooth and even; as seen in Fig 1, 4, 9 the surfaces are shown as smooth and even) external surfaces (see Fig 1, 4, 9 showing 211 and 212 are only on the outer flat surfaces of 210) of the ceramic chip (200) and respectively connected to the first and second external electrodes (131,132).
Park does not explicitly disclose wherein T/L ≥ 0.22 in which L is a length L of the multilayer ceramic capacitor and T is a thickness of the ceramic chip, wherein a width of the ceramic chip is wider than that of the multilayer ceramic capacitor.
Togashi teaches of a composite electronic component (Fig 1) comprising a composite body (1,20) in which a multilayer ceramic capacitor (1; [0053]; “capacitor”, “ceramic”) and a ceramic chip (20; [0114]; “alumina”, “ceramic”; configured with terminals for further connections as seen in Fig 1; structure is equivalent to Applicant’s a small usually thin and flat piece (as wood or stone) cut, struck, or flaked off”) are coupled to each other, the multilayer ceramic capacitor including a first ceramic body (1) in which a plurality of dielectric layers ([0053-0054]) and internal electrodes (4,5; [0053-0054]) disposed to face each other with respective dielectric layers ([0053-0054]; see Fig 2) interposed therebetween are stacked, and first and second external electrodes (11,12; [0061]) respectively disposed on both end portions of the first ceramic body (1), and the ceramic chip (20) being disposed on a lower portion of the multilayer ceramic capacitor (1) and including a ceramic material ([0114]) containing alumina (Al2O3) ([114]; “alumina”, “ceramic”), wherein T/L ≥ 0.22 (1.0 / 3.2 = 0.3125) in which L ([0109-0110]; “L=3.2 m”; as seen in Fig 1, “L” and “L1” are proportional dimensions and rationally, [0109] has a typographical error and should read L=3.2 mm) is a length L of the multilayer ceramic capacitor (1) and T ([0109-0110]; “T1=1.0 mm”) is a thickness of the ceramic chip, wherein a length of the ceramic chip (see Fig 1 showing L1 is longer than L) is longer than that of the multilayer ceramic capacitor, wherein a width of the ceramic chip (see Fig 1 showing W1 is wider than W) is longer than that of the multilayer ceramic capacitor, wherein the ceramic chip (20) has an upper surface (upper surface of 20) on which the multilayer ceramic capacitor (1) is disposed and a lower surface (lower surface of 20) opposing the upper surface, and wherein the ceramic chip (20) has no via hole, no via, or no slit (as seen in Fig 1 showing no slits in 20) connecting the upper and lower surfaces.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component as disclosed by Park, with In re Aller, 105 USPQ 233 (1955)
  
Regarding Claim 5, Park in view of Togashi teaches the limitations of the preceding claim and Park further discloses the composite electronic component (Fig 1,4,9,10), wherein the ceramic chip (200) has an upper surface (upper surface of 200) on which the multilayer ceramic capacitor (100) is disposed and a lower surface (lower surface of 200) opposing the upper surface, and wherein the ceramic chip (200) has no via hole, no via, or no slit (as seen in Fig 1-4 showing no slits in 200) connecting the upper and lower surfaces.

Regarding Claim 6, Park in view of Togashi teaches the limitations of the preceding claim and Togashi further teaches the composite electronic component (Fig 1) wherein L is 2.0 mm or more ([0109-0110]; “L=3.2 m”; as seen in Fig 1, “L” and “L1” are proportional dimensions and rationally, [0109] has a typographical error and should read L=3.2 mm), and T is 0.5 mm or more ([0109-0110]; “T1=1.0 mm”).

Regarding Claim 7, Park in view of Togashi teaches the limitations of the preceding claim and Togashi further teaches the composite electronic component (Fig 1) wherein T is 0.75 mm or more ([0109-0110]; “T1=1.0 mm”).

Regarding Claim 8, Park in view of Togashi teaches the limitations of the preceding claim and Park further discloses the composite electronic component (Fig 1,4,9,10), wherein the ceramic chip (200) has an upper surface (upper surface of 200) on which the multilayer ceramic capacitor (100) is disposed and a lower surface (lower surface of 200) opposing the upper surface, and wherein the ceramic chip (200) has no via hole, no via, or no slit (as seen in Fig 1-4 showing no slits in 200) connecting the upper and lower surfaces.

Regarding Claims 10 and 11, Park in view of Togashi teaches the limitations of the preceding claim and Togashi further teaches the composite electronic component (Fig 1), wherein L is 2.0 mm or more [0109-0110]; “L=3.2 m”; as seen in Fig 1, “L” and “L1” are proportional dimensions and rationally, [0109] has a typographical error and should read L=3.2 mm), and T is 0.5 mm or more ([0109-0110]; “T1=1.0 mm”).

Regarding Claim 12, Park discloses a composite electronic component (Fig 1,4,9,10) comprising a composite body (300) in which a multilayer ceramic capacitor (100; [0051]; “capacitor”, “ceramic”) and a ceramic chip (200; [0091]; “alumina”, “ceramic”; configured with terminals for further connections as seen in Fig 1,9; structure is equivalent to Applicant’s chip; https://www.merriam-webster.com/dictionary/chip “a small usually thin and flat piece (as wood or stone) cut, struck, or flaked off”) are coupled to each other, the multilayer ceramic capacitor including a first ceramic body (110) in which a plurality of dielectric layers (layers of 111 between 121,122; [0064]) and internal electrodes (121,122; [0064]) disposed to face each other with respective dielectric layers (111; [0064]; see Fig 4) interposed therebetween are stacked, and first and second external electrodes (131,132; [0051]) disposed on both end portions of the first ceramic body (110), and the ceramic chip (200) being disposed on a lower portion of the multilayer ceramic capacitor (100) and including a ceramic material ([0091,0097]) containing alumina (Al2O3) ([0091,0097]; “alumina”, “ceramic”), wherein a length of the ceramic chip is longer than  (see Fig 1,10 showing the length of 200 is longer than the length of 100) that of the multilayer ceramic capacitor (100), and wherein the ceramic chip (200) includes first and second terminal electrodes (211,212; [0083]) disposed only on flat (interpreted as smooth and even; as seen in Fig 5, the surfaces are shown as smooth and even) external surfaces (see Fig showing 211 and 212 are only on the outer flat surfaces of 210) of the ceramic chip (200) and respectively connected to the first and second external electrodes (131,132).
Park does not explicitly disclose wherein T/L ≥ 0.22, in which L is a length L of the multilayer ceramic capacitor, and T is a thickness of the ceramic chip and is 0.75 mm or more.
Togashi teaches of a composite electronic component (Fig 1) comprising a composite body (1,20) in which a multilayer ceramic capacitor (1; [0053]; “capacitor”, “ceramic”) and a ceramic chip (20; [0114]; “alumina”, “ceramic”; configured with terminals for further connections as seen in Fig 1; structure is equivalent to Applicant’s a small usually thin and flat piece (as wood or stone) cut, struck, or flaked off”) are coupled to each other, the multilayer ceramic capacitor including a first ceramic body (1) in which a plurality of dielectric layers ([0053-0054]) and internal electrodes (4,5; [0053-0054]) disposed to face each other with respective dielectric layers ([0053-0054]; see Fig 2) interposed therebetween are stacked, and first and second external electrodes (11,12; [0061]) respectively disposed on both end portions of the first ceramic body (1), and the ceramic chip (20) being disposed on a lower portion of the multilayer ceramic capacitor (1) and including a ceramic material ([0114]) containing alumina (Al2O3) ([114]; “alumina”, “ceramic”), wherein T/L ≥ 0.22 (1.0 / 3.2 = 0.3125) in which L ([0109-0110]; “L=3.2 m”; as seen in Fig 1, “L” and “L1” are proportional dimensions and rationally, [0109] has a typographical error and should read L=3.2 mm) is a length L of the multilayer ceramic capacitor (1) and T ([0109-0110]; “T1=1.0 mm”) is a thickness of the ceramic chip, wherein a length of the ceramic chip (see Fig 1 showing L1 is longer than L) is longer than that of the multilayer ceramic capacitor, wherein a width of the ceramic chip (see Fig 1 showing W1 is wider than W) is longer than that of the multilayer ceramic capacitor, wherein the ceramic chip (20) has an upper surface (upper surface of 20) on which the multilayer ceramic capacitor (1) is disposed and a lower surface (lower surface of 20) opposing the upper surface, and wherein the ceramic chip (20) has no via hole, no via, or no slit (as seen in Fig 1 showing no slits in 20) connecting the upper and lower surfaces.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component as disclosed by Park, with In re Aller, 105 USPQ 233 (1955)

Claim 2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2016/0133386 A1) in view of Togashi (US 2004/0066589 A1) as applied to claims 1, 3 and 8 above and further in view of Wischnat (US 2009/0272569 A1).

Regarding Claims 2 and 9, Park in view of Togashi teaches the limitations of the preceding claim and Park further discloses the composite electronic component (Fig 1,2,9,10), further comprising: a first conductive adhesive (213; [0054]; “conductive adhesive”) connecting the first terminal electrode (211) to the first external electrode (131; [0051]), the first conductive adhesive (213; [0054]; “conductive adhesive”) disposed on the first terminal electrode; and a second conductive adhesive (213; [0054]; “conductive adhesive”) connecting the second terminal electrode (212) to the second external electrode (132; [0051]), the second conductive adhesive (213) disposed on the second terminal electrode (212).  

Wischnat teaches of a composite electronic component (Fig 1), comprising: a first conductive adhesive (3; [0049]; “conductive adhesive”) connecting a first terminal electrode (21) to a first external electrode (11; [0047]), the first conductive adhesive (3) disposed on the first terminal electrode (21) and extending onto a region (23; note that the “region” and its boundaries have not been defined by the claim language) of a chip outside the first terminal electrode; and a second conductive adhesive (3) connecting a second terminal electrode (22) to the second external electrode (12), the second conductive adhesive (3) disposed on the second terminal electrode (22) and extending onto a region (23) of the chip outside the second terminal electrode.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the component as disclosed by Park in view of Togashi, wherein the first conductive adhesive extending onto a region of the ceramic chip outside the first terminal electrode; and the second conductive adhesive extending onto a region of the ceramic chip outside the second terminal electrode as taught by Wischnat, in order to increase contact, provide an additional bond, provide a direct bond, and provide a constant height or distance (Wischnat, Abstract, [0003-0005,0047-0049]).

Regarding Claim 4, Park in view of Togashi teaches the limitations of the preceding claim and Park further discloses the composite electronic component (Fig 1,2,9,10), further comprising: a first conductive adhesive (213; [0054]; “conductive adhesive”) connecting the first terminal electrode (211) to the first external electrode (131; [0051]), the first conductive adhesive (213; [0054]; “conductive adhesive”) disposed on the first terminal electrode; and a second conductive adhesive (213; [0054]; “conductive adhesive”) connecting the second terminal electrode (212) to the second external electrode (132; [0051]), the second conductive adhesive (213) disposed on the second terminal electrode (212).  
Park does not explicitly disclose the first conductive adhesive extending onto a region of the ceramic chip outside the first terminal electrode; and the second conductive adhesive extending onto a region of the ceramic chip outside the second terminal electrode.  
Wischnat teaches of a composite electronic component (Fig 1), comprising: a first conductive adhesive (3; [0049]; “conductive adhesive”) connecting a first terminal electrode (21) to a first external electrode (11; [0047]), the first conductive adhesive (3) disposed on the first terminal electrode (21) and extending onto a region (23; note that the “region” and its boundaries have not been defined by the claim language) of a chip outside the first terminal electrode; and a second conductive adhesive (3) connecting a second terminal electrode (22) to the second external electrode (12), the second conductive adhesive (3) disposed on the second terminal electrode (22) and extending onto a region (23) of the chip outside the second terminal electrode.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSHN K VARGHESE whose telephone number is (571)270-7975.  The examiner can normally be reached on M-Th: 900 am-300 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ROSHN K VARGHESE/Examiner, Art Unit 2896